Title: To John Adams from Francis J. Oliver, 22 July 1823
From: Oliver, Francis J.
To: Adams, John


				
					Sir
					Boston July 22d: 1823.
				
				It having been publicly announced that Captain Isaac Hull is about to relinquish the Superintendency of the Navy Yard at Charlestown for a command on foreign Service; a number of the Citizens of Boston and its vicinity intend to give him a complimentary dinner at the Exchange Coffee House, on Wednesday the 30th inst, at 4 0Clock PM, in token of their respect for his public & private character, and gratitude for his Services.It would afford the Subscribers to the dinner the highest degree of gratification, if the health and Strength of the Father of the Navy would permit him to unite with them in this festive manifestation of gratitude to the pioneer of our Naval distinction; and they respectfully request the honor of his Company.—If, however, he Should find it necessary, (as it is known to the undersigned that he has done, on Several late occasions,) to decline accepting a public invitation, they respectfully request that he will favor them with a Sentiment for a toast to be drank on the occasion.In behalf of the Subscribers; & / with the fullest expression of their / personal respect, they have / the honor to be, his Most Obedt / & very humble Servts.
				
					Francis J. OliverBryant P Tilden.Wm Sturgis—Jn P. DavisWm. H. Sumner.Henry. G. RiceCommittee
				
				
			